Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the first precursor source”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 8, 9, 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fedorovskaya; Elena A. et al. (US 20090081360 A1). Fedorovskaya teaches a nozzle head (110+120; Figure 4,5B,5C-Applicant’s 2; Figure 1a,b) for subjecting a surface of a substrate to successive surface reactions of at least two precursor gases (“gas supplies”; [0102]) according to the principles of atomic layer deposition, the nozzle head (110+120; Figure 4,5B,5C-Applicant’s 2; Figure 1a,b) comprising: a body (110+120; Figure 4,5B,5C-Applicant’s 2; Figure 1a,b) including (open-ended) a first side structure (first side structure of 110+120; Figure 4,5B,5C-Applicant’s 10; Figure 1b), a second side structure (second side structure of 110+120; Figure 4,5B,5C-Applicant’s 12; Figure 1b), a first end structure (first end structure of 110+120; Figure 4,5B,5C-Applicant’s 18; Figure 2a), a second end structure (second end structure of 110+120; Figure 4,5B,5C-Applicant’s 20; Figure 2a), and a top structure (top of 110; Figure 4,5B-Applicant’s 14; Figure 1c); an output face (bottom of 120; Figure 4,5D,6-Applicant’s 16; Figure 1a,1b) via which at least one precursor gas (“gas supplies”; [0102]) is supplied towards the surface of the substrate; and two or more nozzles (92; Figure 5C fed from 113 of 110 respectively; Figure 5B-Applicant’s 6; Figure 1a,b)  in connection with the output face (bottom of 120; Figure 4,5D,6-Applicant’s 16; Figure 1a,1b) for supplying the at least one precursor gas (“gas supplies”; [0102]); a nozzle head chamber (110; Figure 4,5B-Applicant’s 22; Figure 1a,b) defined inside the body (110+120; Figure 4,5B,5C-Applicant’s 2; Figure 1a,b) of the nozzle head (110+120; Figure 4,5B,5C-Applicant’s 2; Figure 1a,b), the two or more nozzles (92; Figure 5C fed from 113 of 110 respectively; Figure 5B-Applicant’s 6; Figure 1a,b) defining at least part of a bottom wall (110/120 interface) of the nozzle head chamber (110; Figure 4,5B-Applicant’s 22; Figure 1a,b), wherein the first side structure (first side structure of 110+120; Figure 4,5B,5C-Applicant’s 10; Figure 1b), the second side structure (second side structure of 110+120; Figure 4,5B,5C-Applicant’s 12; Figure 1b), the first end structure (first end structure of 110+120; Figure 4,5B,5C-Applicant’s 18; Figure 2a), and the second end structure (second end structure of 110+120; Figure 4,5B,5C-Applicant’s 20; Figure 2a) define side walls of the nozzle head chamber (110; Figure 4,5B-Applicant’s 22; Figure 1a,b), the top structure (top of 110; Figure 4,5B-Applicant’s 14; Figure 1c) defining a top wall of the nozzle head chamber (110; Figure 4,5B-Applicant’s 22; Figure 1a,b), said nozzle head chamber (110; Figure 4,5B-Applicant’s 22; Figure 1a,b) is in fluid communication with the two or more nozzles (92; Figure 5C fed from 113 of 110 respectively; Figure 5B-Applicant’s 6; Figure 1a,b) providing fluid communication from the nozzle head chamber (110; Figure 4,5B-Applicant’s 22; Figure 1a,b) through gas passages (90; Figure 4,5C; [0105]-Applicant’s 95; Figure 1a,b-June 27, 2022) defined between the two or more nozzles (92; Figure 5C fed from 113 of 110 respectively; Figure 5B-Applicant’s 6; Figure 1a,b) and via the output face (bottom of 120; Figure 4,5D,6-Applicant’s 16; Figure 1a,1b) to the surface of the substrate such that gas provided inside the nozzle head chamber (110; Figure 4,5B-Applicant’s 22; Figure 1a,b) can be supplied from the nozzle head chamber (110; Figure 4,5B-Applicant’s 22; Figure 1a,b) through the gas passages (90; Figure 4,5C; [0105]-Applicant’s 95; Figure 1a,b-June 27, 2022) and via the output face (bottom of 120; Figure 4,5D,6-Applicant’s 16; Figure 1a,1b) to the surface of the substrate, the nozzle head chamber (110; Figure 4,5B-Applicant’s 22; Figure 1a,b) including a gas inlet (112; Figure 4,5B; [0102]-Applicant’s 92; Figure 1A), defined in the top structure (top of 110; Figure 4,5B-Applicant’s 14; Figure 1c) such that gas is supplied from a gas source (“gas supplies”; [0102]) outside the nozzle head (110+120; Figure 4,5B,5C-Applicant’s 2; Figure 1a,b) to the nozzle head chamber (110; Figure 4,5B-Applicant’s 22; Figure 1a,b) via the gas inlet (112; Figure 4,5B; [0102]-Applicant’s 92; Figure 1A), wherein the gas inlet (112; Figure 4,5B; [0102]-Applicant’s 92; Figure 1A) is open to an inner space of the nozzle head chamber (110; Figure 4,5B-Applicant’s 2; Figure 1a,b) thereby providing a direct fluid connection between the gas source (“gas supplies”; [0102]) and the nozzle head chamber (110; Figure 4,5B-Applicant’s 2; Figure 1a,b); and a single first precursor gas connection (104/102 feeding 113; Figure 4,5A,5B-Applicant’s 64, 74; Figure 1a) connecting a first precursor gas channel (“gas supplies”; [0102]-not shown by Applicants) that is outside the nozzle head (110+120; Figure 4,5B,5C-Applicant’s 2; Figure 1a,b), which is connected to a precursor source (“gas supplies”; [0102]), with a first precursor conduit (113; Figure 4,5B-Applicant’s 60;Figure 1a) that is inside the nozzle head chamber (110; Figure 4,5B-Applicant’s 2; Figure 1a,b) and extending inside the nozzle head chamber (110; Figure 4,5B-Applicant’s 2; Figure 1a,b) and branching inside of the nozzle head chamber (110; Figure 4,5B-Applicant’s 2; Figure 1a,b) into multiple conduits (branched 113; Figure 5B-Applicant’s 60;Figure 1a) connecting with the two or more nozzles (92; Figure 5C fed from 113 of 110 respectively; Figure 5B-Applicant’s 6; Figure 1a,b) for supplying the first precursor gas from the first precursor source (“gas supplies”; [0102]-not shown by Applicants) that is outside of the nozzle head (110+120; Figure 4,5B,5C-Applicant’s 2; Figure 1a,b) to the two or more nozzles (92; Figure 5C fed from 113 of 110 respectively; Figure 5B-Applicant’s 6; Figure 1a,b) and through the two or more nozzles (92; Figure 5C fed from 113 of 110 respectively; Figure 5B-Applicant’s 6; Figure 1a,b) via the output face (bottom of 120; Figure 4,5D,6-Applicant’s 16; Figure 1a,1b) to the surface of the substrate, as claimed by claim 1. Fedorovskaya further teaches:
The nozzle head (110+120; Figure 4,5B,5C-Applicant’s 2; Figure 1a,b) according to claim 1, wherein the gas inlet (112; Figure 4,5B; [0102]-Applicant’s 92; Figure 1A) is arranged to form a gas connection with a gas channel (102; Figure 5A-Applicant’s 8; Figure 1a,b) that is arranged outside the nozzle head (110+120; Figure 4,5B,5C-Applicant’s 2; Figure 1a,b) and extending between the gas inlet (112; Figure 4,5B; [0102]-Applicant’s 92; Figure 1A) and the gas source (“gas supplies”; [0102]), said gas inlet (112; Figure 4,5B; [0102]-Applicant’s 92; Figure 1A) is arranged to provide a fluid connection between the gas source (“gas supplies”; [0102]) and the nozzle head chamber (110; Figure 4,5B-Applicant’s 22; Figure 1a,b), as claimed by claim 8
The nozzle head (110+120; Figure 4,5B,5C-Applicant’s 2; Figure 1a,b) according to claim 1, wherein the gas source (“gas supplies”; [0102]) is a purge gas source (“gas supplies”; [0102]), as claimed by claim 9. Applicant’s claim requirement is an intended use claim requirement in the pending apparatus claims. Further, it has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter , 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey,152 USPQ 235 (CCPA 1967); In re Otto , 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02).
The nozzle head (110+120; Figure 4,5B,5C-Applicant’s 2; Figure 1a,b) according to claim 1, wherein the nozzle head (110+120; Figure 4,5B,5C-Applicant’s 2; Figure 1a,b) comprises two or more first precursor nozzles (92; Figure 5C-Applicant’s 6; Figure 1a,b) for supplying first precursor gas (“gas supplies”; [0102]) and two or more second precursor nozzles (122; Figure 5C-Applicant’s 6; Figure 1a,b) for supplying second precursor gas (“gas supplies”; [0102]), as claimed by claim 12
The nozzle head according to claim 1, wherein the nozzle head chamber (120; Figure 4-Applicant’s 22; Figure 1a,b) is hollow, as claimed by claim 13
Fedorovskaya’s nozzle head (110+120; Figure 4,5B,5C-Applicant’s 2; Figure 1a,b) according to claim 1, wherein first precursor conduit (113; Figure 4,5B-Applicant’s 60;Figure 1a) is a tubular structure (113 of 110; Figure 4, 5B) that extends through the inner space of the nozzle head chamber (110; Figure 4,5B-Applicant’s 22; Figure 1a,b), the inner space (of the nozzle head chamber (110)) surrouding an outer surface of the first precursor conduit (113; Figure 4,5B-Applicant’s 60;Figure 1a), as claimed by claim 14

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6, 7, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fedorovskaya; Elena A. et al. (US 20090081360 A1) in view of Mayer, Bruce Edwin  et al. (US 20030113451 A1). Fedorovskaya is discussed above.
Further teaches:
wherein the nozzle head (110+120; Figure 4,5B,5C-Applicant’s 2; Figure 1a,b) comprises a discharge gas connection (104 of 104-102-114-123; Figure 4,5A-C; [0105]-Applicant’s 80; Figure 1b) for connecting a discharge channel (102 of 104-102-114-123; Figure 4,5A-C; [0105]-Applicant’s 86; Figure 1a,b) arranged outside the nozzle head (110+120; Figure 4,5B,5C-Applicant’s 2; Figure 1a,b) and extending from the discharge system (“vacuum vapor recovery”; not shown; [0149]) with the discharge conduit (114; Figure 5B; [0102]-Applicant’s 80; Figure 1b) arranged inside the nozzle head chamber (110; Figure 4,5B-Applicant’s 22; Figure 1a,b) - claim 11.
wherein said discharge conduit (114; Figure 5B; [0102]-Applicant’s 80; Figure 1b) is connected to a discharge system (“vacuum vapor recovery”; not shown; [0149]) arranged outside the nozzle head (110+120; Figure 4,5B,5C-Applicant’s 2; Figure 1a,b) - claim 10
Fedorovskaya does not teach plural gas delivery for each of Fedorovskaya’s gas supply nozzles (92; Figure 5C). As a result, Fedorovskaya does not teach:
The nozzle head (110+120; Figure 4,5B,5C-Applicant’s 2; Figure 1a,b) according to claim 1, wherein the nozzle head chamber (110; Figure 4,5B-Applicant’s 22; Figure 1a,b) comprises a second precursor conduit (115; Figure 5B-Applicant’s 60;Figure 1a) for distributing a second precursor gas (“gas supplies”; [0102]) to at least one of the two or more nozzles (92; Figure 5C fed from 113 of 110 respectively; Figure 5B-Applicant’s 6; Figure 1a,b), as claimed by claim 6
The nozzle head (110+120; Figure 4,5B,5C-Applicant’s 2; Figure 1a,b) according to claim 6, wherein the nozzle head (110+120; Figure 4,5B,5C-Applicant’s 2; Figure 1a,b) comprises a second precursor gas (“gas supplies”; [0102]) connection (102/110 interface; Figure 4,5A) for connecting a second precursor channel (102; Figure 4,5A-Applicant’s 8; Figure 1a,b) arranged outside the nozzle head (110+120; Figure 4,5B,5C-Applicant’s 2; Figure 1a,b) and extending from a second precursor source (“gas supplies”; [0102]) with the second precursor conduit (115; Figure 5B-Applicant’s 60;Figure 1a) arranged inside the nozzle head chamber (110; Figure 4,5B-Applicant’s 22; Figure 1a,b) and extending to the at least one of the two or more nozzles (92; Figure 5C fed from 113 of 110 respectively; Figure 5B-Applicant’s 6; Figure 1a,b), as claimed by claim 7
The nozzle head (110+120; Figure 4,5B,5C-Applicant’s 2; Figure 1a,b) according to claim 1, wherein the nozzle head chamber (110; Figure 4,5B-Applicant’s 22; Figure 1a,b) comprises a discharge conduit (114; Figure 5B; [0102]-Applicant’s 80; Figure 1b) for discharging gases (“gas supplies”; [0102]) from the surface of the substrate through the output face (bottom of 120; Figure 4,5D,6-Applicant’s 16; Figure 1a,1b) of the nozzle head (110+120; Figure 4,5B,5C-Applicant’s 2; Figure 1a,b) and through the at least one of the two or more nozzles (92; Figure 5C fed from 113 of 110 respectively; Figure 5B-Applicant’s 6; Figure 1a,b) – claim 10
Mayer also teaches a nozzle head (10; Figure 4A,B) including a nozzle head chamber (10; Figure 4-Applicant’s 22; Figure 1a,b) comprises plural precursor conduits (16; Figure 4A,B-Applicant’s 60;Figure 1a) for distributing all precursor gases to all nozzles (14; Figure 4A,B-Applicant’s 6; Figure 1a,b).
It would have been obvious to one of ordinay skill in the art at the time the invention was made for Fedorovskaya to add plural precursor conduits for each of Fedorovskaya’s nozzles (90, 92, 122; Figure 5C-Applicant’s 6; Figure 1a,b) as taught by Mayer.
Motivation for Fedorovskaya to add plural precursor conduits for each of Fedorovskaya’s nozzles (90, 92, 122; Figure 5C-Applicant’s 6; Figure 1a,b) as taught by Mayer is for promoting anisotropic CVD coatings as taught by Mayer ([0011]).

Response to Arguments
Applicant’s arguments with respect to claims 1, 6-14 have been considered but are not persuasive.
Applicant states:
“
The technical effect of the above-noted features of the nozzle head chamber is that the need for seals is reduced and the structure of the nozzle head is simpler because the tubes extend inside the chamber protected from external stresses and some of the gases can be fed through the chamber without the need for separate conduits or tubes. 
For at least the foregoing reasons, it is respectfully submitted that independent claim 1 is patentable over the applied art. Since claims 6-14 depend from independent claim 1, claims 6-14 are also patentable over the applied art at least for the reasons that claim 1 is patentable over the applied art. Accordingly, reconsideration and withdrawal of the rejections of claims 1 and 6-13 under 35 U.S.C. § 102(a)(2) and the rejection of claim 14 under 35 U.S.C. § 103 are respectfully requested.
“
In response to Applicant’s amended claims, the Examiner has likewise changed his grounds of rejection by applying Fedorovskaya; Elena A. et al. (US 20090081360 A1) with different yet functionally equivalent structure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	
	/Rudy Zervigon/ Primary Examiner, Art Unit 1716